                                   1

                                   2

                                   3

                                   4                                 UNITED STATES DISTRICT COURT

                                   5                                NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7    WILLIE CURTIS WILSON, E87178,                      Case No. 17-cv-04003-CRB (PR)
                                   8                   Plaintiff,                          ORDER OF DISMISSAL
                                   9            v.                                         (ECF Nos. 79 & 83)

                                  10    J. JAUREGUI,
                                  11                   Defendant(s).

                                  12           Plaintiff Willie Curtis Wilson and defendant J. Jauregui have filed a stipulation for
Northern District of California
 United States District Court




                                  13   voluntary dismissal of this action with prejudice under Federal Rule of Civil Procedure

                                  14   41(a)(1)(A)(ii). See ECF No. 82.

                                  15           Pursuant to the parties’ stipulation, this action is DISMISSED with prejudice.

                                  16           The clerk shall close the file and terminate all pending motions (ECF Nos. 79 & 83) as

                                  17   moot.

                                  18           IT IS SO ORDERED.

                                  19   Dated: August 14, 2019

                                  20                                                    ______________________________________
                                                                                        CHARLES R. BREYER
                                  21                                                    United States District Judge
                                  22

                                  23

                                  24

                                  25

                                  26

                                  27

                                  28
                                   1

                                   2                                  UNITED STATES DISTRICT COURT

                                   3                                NORTHERN DISTRICT OF CALIFORNIA

                                   4
                                        WILLIE CURTIS WILSON,
                                   5                                                          Case No. 3:17-cv-04003-CRB
                                                       Plaintiff,
                                   6
                                                v.                                            CERTIFICATE OF SERVICE
                                   7
                                        J. JAUREGUI,
                                   8
                                                       Defendant.
                                   9

                                  10
                                              I, the undersigned, hereby certify that I am an employee in the Office of the Clerk, U.S.
                                  11
                                       District Court, Northern District of California.
                                  12
Northern District of California
 United States District Court




                                  13
                                              That on August 14, 2019, I SERVED a true and correct copy(ies) of the attached, by
                                  14
                                       placing said copy(ies) in a postage paid envelope addressed to the person(s) hereinafter listed, by
                                  15
                                       depositing said envelope in the U.S. Mail, or by placing said copy(ies) into an inter-office delivery
                                  16
                                       receptacle located in the Clerk's office.
                                  17

                                  18   Willie Curtis Wilson ID: #E87178
                                       Salinas Valley State Prison D5-116
                                  19   P.O. Box 1050
                                       Soledad, CA 93960
                                  20

                                  21

                                  22   Dated: August 14, 2019

                                  23
                                                                                          Susan Y. Soong
                                  24                                                      Clerk, United States District Court
                                  25
                                                                                          By:________________________
                                  26                                                      Lashanda Scott, Deputy Clerk to the
                                  27                                                      Honorable CHARLES R. BREYER

                                  28
                                                                                          2
